DETAILED ACTION

The Amendment filed December 3, 2021 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,048,659 to Tojima.
	Regarding Claim 1, Tojima discloses a friction device 1 (see Figure 1) having a
carrier element 5 and friction lining segments 6 arranged thereon having most all the
features of the instant invention including: the friction lining segments 6 each
comprising a sintered friction lining 6 (see column 1 lines 67-68) arranged on a friction
lining carrier 20, the friction lining carrier 20 being connected to the carrier element 5 by
means of fastening elements 10-13, and several fastening elements 10-13 are arranged
per friction lining segment 6 (see Figure 1), wherein one fastening element 10 or 12 is
located on a first circular path (see Figure 1 and the circular path across which elements
10 and 12 arc along the top surface of element 6) having a first diameter (see Figure 1
and the diameter of the first circular path described above), and one fastening element
11 or 13 is located on a second circular path (see Figure 1 and the circular path across

diameter (see Figure 1 and the diameter of the second circular path described above).
	However, Tojima does not disclose that the ratio of the first diameter of the first
circular path to the second diameter of the second circular path is selected from a range
from 1.2 to 1.5.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction device of Tojima so that
the ratio of the first diameter of the first circular path to the second diameter of the
second circular path is selected from a range from 1.2 to 1.5 as a matter of design
preference dependent upon the desired placement of the fastening elements to more
evenly distribute frictional loads generated across the lining segment to prevent damage
to the friction device.
	Regarding Claim 2, Tojima does not specifically disclose that fastening elements arranged adjacent to each other in the circumferential direction of the friction device includes an angle from a range from 22 to 38 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction device of Tojima so that
fastening elements arranged adjacent to each other in the circumferential direction of
the friction device includes an angle from a range from 22 to 38 degrees as a matter of
design preference dependent upon the desired placement of the fastening elements
across the lining segment to adequately attach the lining to the lining carrier.
	Regarding Claim 3, Tojima does not disclose that a radial distance between two fastening elements is between 60 mm and 110 mm.

filing date of the claimed invention to have designed the friction device of Tojima so that
a radial distance between two fastening elements is between 60 mm and 110 mm as a
matter of design preference dependent upon the desired placement of the fastening
elements across the lining segment to adequately attach the lining to the lining carrier.
	Regarding Claim 4, Tojima further discloses that a radially outer fastening
element (see top element 10 in Figure 1) is offset by an offset angle to a radially inner
fastening element (see Figure 1 and top inner element 13) in the circumferential
direction of the friction device (see Figure 1).
	Regarding Claim 5, Tojima does not disclose that the offset angle is selected
from a range of +/-2 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction device of Tojima so that
the offset angle is selected from a range of +/-2 degrees as a matter of design
preference dependent upon the desired placement of the fastening elements across the
lining segment to adequately attach the lining to the lining carrier.
	Regarding Claim 6, Tojima further discloses that two radially inner fastening
elements 34 are arranged, wherein one is arranged on a third circular path (see Figure
1 and the circular path across which elements 34 arc along the top surface of element
6) having a third diameter (see Figure 1 and the diameter of the third circular path
described above), and wherein the third diameter differs from the second diameter (see
Figure 1 and the diameter of the circular path of elements 11 and 13 and how it differs
from the diameter of the circular path of elements 34).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction device of Tojima so that
the third diameter differs from the second diameter by a value selected from a range of
+/-3 mm as a matter of design preference dependent upon the desired placement of the
fastening elements across the lining segment to adequately attach the lining to the lining
carrier.
	Regarding Claims 8 and 11, Tojima further discloses that the sintered friction linings 6 are provided with recesses/breakthroughs 31-33 which are free of
fastening elements (see Figure 1 and column 3 lines 9-19).
	Regarding Claim 9, Tojima further discloses that the friction device is configured as a clutch plate 1 (see the abstract).
	Regarding Claim 10, Tojima does not disclose that the friction device is part of a pack of friction devices comprising friction devices in the form of outer discs and inner
discs alternately arranged in an axial direction.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction device of Tojima in a
pack comprising friction devices in the form of outer discs and inner discs alternately
arranged in an axial direction in order to provide a friction device disc assembly with
better overall frictional load displacement across the devices and to better secure the
multiple friction linings to these discs.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Patent No. 5,048,659 to Tojima in view of U.S. Patent No. 5,791,443 to Manz.
	Regarding Claim 7, Tojima discloses most all the features of the instant invention as applied above, except for two radially outer fastening elements, wherein one is arranged on a fourth circular path having a fourth diameter, wherein the fourth diameter differs from the first diameter by a value selected from a range of +/-5 mm.
	Manz is relied upon merely for his teachings of a friction device having a lining
segment 56 with two radially outer fastening elements (See Figure 1 and the top row of
elements 60 and the outermost fastening elements of that row), wherein one is
arranged on a fourth circular path (see Figure 1 and the circular path across which the
top row of elements 60 arc along the top surface of element 56) having a fourth
diameter (see Figure 1 and the diameter of this fourth circular path described above).
	Therefore, regarding the two radially outer fastening elements, wherein one is
arranged on a fourth circular path having a fourth diameter, it would have been obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention
to have designed the friction device of Tojima, as modified, to have two radially outer
fastening elements, wherein one is arranged on a fourth circular path having a fourth
diameter as taught by Manz in order to more securely attach the lining segment to the
lining carrier with the aid of additional fastening elements.
	Regarding the fourth diameter differing from the first diameter by a value selected from a range of +/- 5 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the friction device of Tojima, as modified, so that the fourth diameter differs from the first .

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. 
Firstly, applicant argues that there is no disclosure or suggestion in Tojima of the first ratio of the first diameter of the first circular path to the second diameter of the second circular path being selected from a range from 1.2 to 1.5, as recited in Claim 1.  Applicant points out that, in his invention, by selecting the position of the fastening elements from the range of diameter ratios, the load caused by centrifugal/shear forces at all rivets may be distributed approximately evenly which in turn allows reducing the size of the recesses for the rivets in the friction linings for arranging or receiving the fastening elements.  Applicant goes on to state that, as a result, the available friction surface may be increased, or, if the friction surface remains the same, the friction linings and thus the friction device may be reduced in size, which may achieve additional reduction of the load on the friction linings and the friction device caused by centrifugal/shear forces.  Thus, applicant surmises that, as a consequence of the smaller/more even load on the fastening means, it is additionally possible to use shared components for fastening the friction linings, for example for riveting.  Applicant then concludes that the Tojima reference neither explicitly nor implicitly discloses or suggests these effects present in applicant’s invention.

Next, applicant argues that Tojima teaches different solutions to improve the friction conditions of his friction device.  Applicant contends that there is no disclosure or suggestion from the teachings of Tojima alone to look for another solution for one skilled in the art.  Applicant argues that one skilled in the art has no reason to suppose that a special ratio of the diameters as defined in Claim 1 is relevant to improve the friction conditions.  Applicant points out that in Tojima, his cushioning plate load is more evenly distributed because the friction lining cannot tilt, therefore, there is no need for another solution for a more even distribution of the friction load.  Applicant then points out that, in each clutch operation of Tojima, the operating conditions in the area of pressure contact between the flywheel and the pressure plate on the one hand and the friction 
In response to this, applicant’s attention is directed to the examiner’s remarks above.  While Tojima may indeed teach different solutions from applicant’s to improve the design of a friction device, it still doesn’t negate the fact that applicant’s invention and that of Tojima have similar structures and would consider similar design factors in their friction devices.
Next, applicant argues that, with respect to Claim 7, the Manz reference does not disclose the specific ratio of the first diameter of the first circular path to the second diameter of the second circular path, set forth in Claim 1 and that nothing in the Manz reference would lead one skilled in the art to modify Tojima so as to have that specific ratio. 
In response to this, the examiner is not utilizing the Manz reference to teach the claimed ratio of diameters of the first and second circular paths of the fastening elements of Claim 1, but rather to teach the claimed radially outer fastening elements recited in Claim 7. 

In response to this, the examiner still contends that elements 34 of Tojima could be broadly readable as fastening elements, as outlined the rejection above, however, the examiner appreciates applicant’s remarks to this effect.  The examiner then directs applicant’s attention to the Manz reference which also teaches two radially inner fastening elements (see either the second or third row of holes 60 shown in Figure 1 of the reference) which are arranged on a third circular path of the friction device.  Thus, contrary to applicant’s assertion, the limitations of Claim 6 are taught by both Tojima and Manz.
It is for all these reasons that the rejections of Claims 1-11 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/10/22